Citation Nr: 1455322	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-01 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA educational benefits under the Montgomery GI Bill (MGIB) program (Chapter 30) in the amount of $12,082.82, including the preliminary question of whether this is a valid debt.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and J.T.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The appellant had active military service from December 2008 to February 2010.  He also had additional, prior, service that has not yet been verified.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that retroactively denied MGIB educational benefits previously paid out to him, resulting in the $12,082.82 debt at issue in this appeal.  A June 2011 decision denied his request for waiver of this debt.

In March 2013, in support of his claim, he testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  His fiancée, J.T., also provided supporting testimony.  A transcript of the hearing is of record.

Rather than immediately deciding, the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ) for further development.


REMAND

Historically, the appellant applied for MGIB educational benefits in February 2010, while still on active duty in the military.  He was awarded these benefits, which were paid out incrementally as he pursued his educational program.  It was not until he filed a separate claim for service-connected disability benefits in August 2010 that VA learned he had received a "bad conduct" discharge in February 2010, shortly after he had filed his application for MGIB benefits.  After learning this new information, VA retroactively denied entitlement to MGIB benefits in the March 2011 decision on appeal.


In order to be eligible to receive educational benefits pursuant to Chapter 30, an individual, after June 30, 1985, must first become a member of the Armed Forces, serve at least three years of continuous active duty in the Forces, and must be discharged with an "honorable" discharge.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042 (a) (4).  A "less than honorable" character of discharge (e.g., "under honorable conditions," "general," "bad conduct," or "undesirable") is not qualifying for Chapter 30.  See VA Adjudication Procedure Manual M22-4, Part V, 1.17(e)(2).   VA does not make its own character-of-discharge determination for a discharge that is less than honorable.  This is because chapter 30, unlike other VA benefits, does not allow benefits to individuals discharged or released under conditions other than "honorable."  Id. at Note 1.

The DD Form 214 currently associated with the claims file lists the appellant's period of active service as dating from December 9, 2008 to February 17, 2010, with no prior active or inactive service.  For this service, he received a "bad conduct" discharge.  However, on his claim application for MGIB benefits, in the separately-filed August 2010 VA Form 21-526, and again during his hearing before the Board, he indicated that his period of active service began in August 2006, so much earlier.  Moreover, service personnel records (SPRs) associated with the claims file show he entered into a delayed entry/enlistment program (DEP) in January 2006, and later enlisted in the U.S. Navy for a period of 4 years beginning on August 22, 2006.  Additional SPRs and service treatment records (STRs) indicate he was engaged in military service well before December 9, 2008.

Additional development therefore is necessary to obtain a complete picture of the appellant's service, including specifically whether he served on active duty prior to December 2008 and whether that service was honorable and potentially qualifying for the Chapter 30 benefits he later received but ultimately were rescinded.


Accordingly, this case is REMANDED for the following additional development and consideration:

1.  Verify the duration and character of any service prior to December 9, 2008, including especially dating back to August 2006 (which is when the Veteran says he actually started serving).  All efforts in this verification must be documented, including in the way of a formal-finding memorandum.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the appellant's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and allow them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

